
	
		II
		Calendar No. 270
		112th CONGRESS
		2d Session
		S. 322
		[Report No. 112–108]
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To expand the Alpine Lakes Wilderness in the State of
		  Washington, to designate the Middle Fork Snoqualmie River and Pratt River as
		  wild and scenic rivers, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Alpine Lakes Wilderness Additions and
			 Pratt and Middle Fork Snoqualmie Rivers Protection
			 Act.
		2.Expansion of Alpine
			 Lakes Wilderness
			(a)In
			 GeneralThere is designated
			 as wilderness and as a component of the National Wilderness Preservation System
			 certain Federal land in the Mount Baker-Snoqualmie National Forest in the State
			 of Washington comprising approximately 22,173 acres that is within the Proposed
			 Alpine Lakes Wilderness Additions Boundary, as generally depicted on the map
			 entitled Proposed Alpine Lakes Wilderness Additions and dated
			 December 3, 2009, which is incorporated in and shall be considered to be a part
			 of the Alpine Lakes Wilderness.
			(b)Administration
				(1)ManagementSubject to valid existing rights, the land
			 designated as wilderness by subsection (a) shall be administered by the
			 Secretary of Agriculture (referred to in this section as the
			 Secretary), in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that any reference in that Act to the effective date of
			 that Act shall be considered to be a reference to the date of enactment of this
			 Act.
				(2)Map and
			 Description
					(A)In
			 GeneralAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and a legal description of the land designated as wilderness by subsection
			 (a) with—
						(i)the Committee
			 on Natural Resources of the House of Representatives; and
						(ii)the
			 Committee on Energy and Natural Resources of the Senate.
						(B)Force of
			 LawA map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct minor errors in the map and legal description.
					(C)Public
			 AvailabilityThe map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Forest Service.
					(c)Incorporation
			 of acquired land and interests in landAny land or interests in
			 land within the Proposed Alpine Lakes Wilderness Additions Boundary, as
			 generally depicted on the map entitled Proposed Alpine Lakes Wilderness
			 Additions and dated December 3, 2009, that is acquired by the United
			 States shall—
				(1)become part of the wilderness area;
			 and
				(2)be managed in
			 accordance with subsection (b)(1).
				3.Wild and
			 Scenic River DesignationsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Middle
				Fork Snoqualmie, WashingtonThe 27.4-mile segment from the
				headwaters of the Middle Fork Snoqualmie River near La Bohn Gap in NE
				1/4 sec. 20, T. 24 N., R. 13 E., to the northern boundary
				of sec. 11, T. 23 N., R. 9 E., to be administered by the Secretary of
				Agriculture in the following classifications:
					(A)The
				approximately 6.4-mile segment from the headwaters of the Middle Fork
				Snoqualmie River near La Bohn Gap in NE 1/4 sec. 20, T. 24
				N., R. 13 E., to the west section line of sec. 3, T. 23 N., R. 12 E., as a wild
				river.
					(B)The
				approximately 21-mile segment from the west section line of sec. 3, T. 23 N.,
				R. 12 E., to the northern boundary of sec. 11, T. 23 N., R. 9 E., as a scenic
				river.
					(209)Pratt
				River, WashingtonThe entirety of the Pratt River in the State of
				Washington, located in the Mount Baker-Snoqualmie National Forest, to be
				administered by the Secretary of Agriculture as a wild
				river.
				.
		
	
		January 13, 2012
		Reported without amendment
	
